DETAILED ACTION
	This is the first office action for 16/671,804, which claims priority to provisional application 62/757,335, filed 11/8/2018, after the request for continued examination filed 1/26/2022.
	Claims 1-4 and 6-20 are pending in the application, and are considered herein.
	The double patenting rejections are withdrawn, in light of the terminal disclaimers filed and approved on 12/6/2021. 
	The prior art rejections and rejections under 35 U.S.C. 112(b) are withdrawn. New grounds of rejection are presented.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are considered relevant, but are not currently applied in a rejection.
Nair (U.S. Patent Application Publication 2011/0005560 A1)
Dudas (U.S. Patent Application Publication 2011/0146661 A1)
Beck, et al. (U.S. Patent Application Publication 2014/0261642 A1)
Werner (U.S. Patent Application Publication 2014/0216531 A1)
Atchley, et al. (U.S. Patent Application Publication 2016/0056752 A1)
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1).
In reference to Claim 1, Koller teaches a solar canopy (Figs. 1 and 6, paragraphs [0042] and [0048]).
The solar canopy of Koller comprises a solar panel assembly, corresponding to panels 3 (Fig. 1, paragraph [0042]).
 The solar panel assembly of Koller comprises a first solar panel having a total wind-exposed first-solar-panel surface area (shown in the inset of Fig. 1 below).

    PNG
    media_image1.png
    366
    552
    media_image1.png
    Greyscale

The solar panel assembly of Koller comprises a second solar panel having a total wind-exposed second-solar-panel surface area, wherein the second solar panel is coupled to and adjacent to the first solar panel (shown in the inset of Fig. 1 above).
The inset of Fig. 1 above teaches that the total wind-exposed second-solar-panel surface area has a non-parallel orientation with respect to the total wind-exposed first-solar-panel surface area.
The solar panel assembly of Koller comprises a third solar panel with a total wind-exposed third-solar-panel surface area (shown in the inset of Fig. 1 above).
The inset of Fig. 1 above teaches that the third solar panel is coupled to and adjacent to the second solar panel and has a non-parallel orientation with respect to the total wind-exposed second-solar-panel such that the second solar panel is arranged between the first and third solar panels.
Fig. 1 teaches that the solar panel assembly comprises a solar panel assembly support structure coupled to the solar panel assembly, corresponding to the girder system 2 (Figs. 1 and 6, paragraph [0042]).
Fig. 1 teaches that the solar panel assembly support structure comprises a horizontal cross-beam 7 coupled to the solar panel assembly (Fig. 1, paragraph [0042] and Fig. 6).
It is the Examiner’s position that “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Koller teaches that the solar panel assembly support structure is designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading. Specifically, Koller teaches that the canopy system of his invention is designed to withstand/bear loads (i.e. be load-bearing, paragraphs [0005] and [0042]).
It is the Examiner’s position that “designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading, wherein the actual load is less than a design load for the solar panel assembly subject to the wind loading based on a sum of a first-solar-panel net pressure for the first solar panel and a second-solar-panel net pressure for the second solar panel, the first- solar-panel net pressure and the second-solar-panel net pressure determined independently, wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 13, Koller teaches a solar canopy (Figs. 1 and 6, paragraphs [0042] and [0048]).
The solar canopy of Koller comprises a solar panel assembly, corresponding to panels 3 (Fig. 1, paragraph [0042]).
 The solar panel assembly of Koller comprises a first solar panel having a total wind-exposed first-solar-panel surface area (shown in the inset of Fig. 1 below).

    PNG
    media_image1.png
    366
    552
    media_image1.png
    Greyscale

The solar panel assembly of Koller comprises a second solar panel having a total wind-exposed second-solar-panel surface area, wherein the second solar panel is coupled to the first solar panel (shown in the inset of Fig. 1 above).
The inset of Fig. 1 above teaches that the total wind-exposed second-solar-panel surface area has a non-parallel orientation with respect to the total wind-exposed first-solar-panel surface area.
The solar panel assembly of Koller comprises a third solar panel with a total wind-exposed third-solar-panel surface area (shown in the inset of Fig. 1 above).
The inset of Fig. 1 above teaches that the third solar panel is coupled to and adjacent to the second solar panel and is parallel to the first solar panel, such that the solar panel assembly having the first, second, and third solar panels is formed with a repeating pattern shape along a length direction of a horizontal cross beam 7 coupled to the solar panel assembly. This is further shown in Fig. 6.
Fig. 1 teaches that the canopy comprises a solar panel assembly support structure coupled to the solar panel assembly, corresponding to the girder structure 2 (Figs. 1 and 6, paragraph [0042]).
It is the Examiner’s position that “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Koller teaches that the solar panel assembly support structure is designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading. Specifically, Koller teaches that the canopy system of his invention is designed to withstand/bear loads (i.e. be load-bearing, paragraphs [0005] and [0042]).
It is the Examiner’s position that “designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading, wherein the actual load is less than a design load for the solar panel assembly subject to the wind loading based on a sum of a first-solar-panel net pressure for the first solar panel and a second-solar-panel net pressure for the second solar panel, the first- solar-panel net pressure and the second-solar-panel net pressure determined independently, wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels” are considered intended use limitations of the claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 2 and 14, Fig. 6 teaches that the solar panel assembly support structure 2 comprises a post 12 having a bottom end embedded in the ground and a top end coupled to the solar panel assembly.
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise the post” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claims 3 and 15, Fig. 1 teaches that the solar panel assembly support structure comprises a horizontal cross-beam 7 coupled to the solar panel assembly (Fig. 1, paragraph [0042] and Fig. 6).
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise the cross-beam” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.
In reference to Claims 4 and 16, Fig. 6 teaches that the array comprises a web stiffener (i.e. a structure that supports the canopy) 14 (paragraph [0044]). 
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise a web stiffener” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.
In reference to Claims 6 and 17, Fig. 6 teaches that the solar panel assembly is a rectilinear array of a plurality of solar panels including the first solar panel, the second solar panel and the third solar panel.
In reference to Claims 11 and 19, it is the Examiner’s position that the disclosure of Koller teaches the limitations of Claims 11 and 19. Claims 11 and 19 are considered product-by-process claims. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Alternatively, Claims 11 and 19 can be interpreted as merely defining a property of the device of Claims 1 and 13. In this instance, it is the Examiner’s position that, because the device of Koller, which meets the limitations Claims 1 and 13, is structurally capable of withstanding a load, it can withstand a load calculated by the method of Claims 11 and 19.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 20, Fig. 6 teaches that the rectilinear array comprises at least an adjacent three rows (i.e. four rows) with three solar panels (i.e. at least three solar panels) of the plurality of solar panels per row.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1) in view of Gies, et al. (U.S. Patent Application Publication 2011/0024582 A1).
In reference to Claims 7 and 18, Koller does not teach that the array of his invention comprises at least an adjacent six rows with three solar panels of the plurality of solar panels per row.
Instead, Koller teaches that the array of his invention comprises five rows (Fig. 6).
To solve the same problem of providing a solar array, Gies teaches a photovoltaic array comprising two rows and two columns (Fig. 1). Gies further teaches that the array may be configured to include any number of rows and columns (paragraph [0080]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was field to have modified the canopy of Koller to include “any number” of rows, including six or greater, as required by Claims 7 and 18, based on Gies’ disclosure that solar arrays may include any number of rows.
 Modifying the canopy of Koller to include including six or more rows teaches the limitations of Claims 7 and 18, wherein the rectilinear array comprises at least an adjacent six rows with three solar panels of the plurality of solar panels per row.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1) in view of Mackler (U.S. Patent Application Publication 2010/0000596 A1).
In reference to Claims 8-10, the inset below teaches that the first solar panel is tilted in a counter clockwise direction and the second solar panel is tilted in a clockwise direction.

    PNG
    media_image2.png
    443
    761
    media_image2.png
    Greyscale

Koller is silent regarding the angle of tilt of the panels in the canopy of his invention; therefore, Koller does not teach that the first solar panel and second solar panel are necessarily tilted at a tilt angle of about five degrees to about seven degrees from the horizontal.
To solve the same problem of providing a solar canopy, Mackler teaches that the angles of solar cells within such a canopy can be designed so that the solar cells in the canopy can be placed at different angles to improve yields (paragraph [0016]).
Therefore, the disclosure of Mackler teaches that the power yield of a canopy is a result-effective variable that depends on the angles of a solar cell within the canopy. Consequently, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the angles of the solar panels within the canopy of Koller, in order to optimize the power yield of the canopy. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed tilt angles of “about five degrees to about seven degrees from the horizontal,” per Claim 8, and a configuration in which “the third solar panel is oriented non-parallel with respect to the first solar panel and tilted in the counter clockwise direction at another tilt angle different than the tilt angle of the first solar panel,” per Claim 10, without undue experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The inset above further teaches the limitations of Claim 9, wherein the third solar panel is tilted parallel to the first solar panel.
In reference to Claim 12, Fig. 6 teaches that a plurality of purlins 14 extend substantially vertically between the cross beam 7 and the first-solar-panel and between the cross beam 7 and the second-solar-panel (i.e. between the cross beam 7 and solar panels of the canopy).
Fig. 6 does not teach that the purlins are each formed with a different length to achieve a desired tilt of the first and second solar panels.
To solve the same problem of providing a solar canopy, Mackler teaches that the angles of solar cells within such a canopy can be designed so that the solar cells in the canopy can be placed at different angles to improve yields (paragraph [0016]).
Therefore, the disclosure of Mackler teaches that the power yield of a canopy is a result-effective variable that depends on the angles of a solar cell within the canopy. Consequently, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the angles of the solar panels within the canopy of Koller, in order to optimize the power yield of the canopy. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have formed the different purlins of the canopy of Koller of different lengths, in order to achieve the desired angle of the various panels of the canopy.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1) or Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1) in view of Gies, et al. (U.S. Patent Application Publication 2011/0024582 A1), or Koller, et al. (U.S. Patent Application Publication 2010/0000165 A1) in view of Mackler (U.S. Patent Application Publication 2010/0000596 A1), and further in view of Seery, et al. (U.S. Patent Application Publication 2014/0014155 A1) and Bitarchas, et al. (U.S. Patent Application Publication 2013/0167907 A1).
In reference to Claims 1-4 and 6-20, if it is found that the “cold rolling” recited in Claims 1 and 13 confers a specific, distinct structural feature to the claims, then it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have one or more components of the solar-panel-assembly support structure by cold-rolling, based on the teachings of Seery and Bitarchas. 
Koller is silent regarding the material of the solar panel assembly support structure.
To solve the same problem of providing structural support for photovoltaic arrays, Seery teaches that vertical supports (paragraph [0023]) and horizontal supporting purlins (paragraph [0026]) for solar cell arrays may be suitably formed from cold rolled steel.
Further, Bitarchas teaches that support structures for solar modules may be suitably formed of cold-rolled steel, which is a high-quality material that is designed to have low weight and resist all weather conditions (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the horizontal and vertical support structures of the device of Koller from cold-rolled steel, based on the teachings of Seery and Bitarchas.
Forming the horizontal and vertical support structures of the device of Koller, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claims 1 and 13, wherein “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.”
Forming the horizontal and vertical support structures of the device of Koller, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claims 2 and 4, wherein the solar-panel-assembly support structure comprises a post 12 (Fig. 6) having a bottom end embedded in the ground and a top end coupled to the solar panel assembly, wherein the one or more components manufactured by cold-rolling comprises the post. 
Forming the horizontal and vertical support structures of the device of Koller, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claims 3 and 15, wherein the one or more components manufactured by cold-rolling comprise the cross-beam. 
Forming the horizontal and vertical support structures of the device of Koller, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claims 4 and 16, wherein the one or more components manufactured by cold-rolling comprise a web stiffener (i.e. canopy support) 14 (Koller, Fig. 6, paragraph [0044]).
The grounds of rejection for the remaining dependent claims are as presented elsewhere herein.

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not fully persuasive. 
The double patenting rejections are overcome by the terminal disclaimers filed and approved 12/6/2021. The Applicant’s arguments to this effect are persuasive.
The Applicant’s arguments regarding the rejections under 35 U.S.C. 112(b) are persuasive. These rejections are withdrawn in light of the arguments and claim amendments.
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721